DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	Each of independent claims 1 and 11 was amended in order to overcome the previous cited references, mainly to overcome the McCormack et al. (US 206/0127555) reference as discussed in the previous Telephone Interview, dated on 03/08/2022. Each of the preambles in claims 1 and 11 was amended with the feature of “analyzing call signal data at a network platform for calls being directed from originated carriers to terminating facilities via intermediate carriers”. Applicants further amended the claims with the feature of “transmitting, by the computer (of a network platform), a signal to a carrier…, instructing the carrier to direct the inbound phone call…, wherein the carrier is at least one of the originating carrier and an intermediate carrier”. McCormack et al. teaches a server 110, shown in figure 1A, forwarding instructions to a 130 switch to forward or route the contact to a specific contact center resource (i.e., a terminating facility) (para. [0046]) based on a computed confidence score (para. [0067]). According to the figure 1A, McCormack et al. teaches the switch 130 operated as a local carrier and is a terminating carrier to second communication devices 138-1 through 138-M. The switch 130 is not an originating carrier and also not an interexchange carrier, as recited in the claims. 
	Examiner performed update searches and found a couple of references regarding to the feature of analyzing call signal data at a network platform for calls being directed from originated carriers to terminating facilities via intermediate carriers presented in the preambles. The new-found references are Stanfield (US 6,856,598) and US 7,627,108. These references basically teach an originating switching service point (SSP) associated with a calling device to receive a call from the calling device. A trigger is formed and sent to a service control point (SCP) in order to receive further routing from the SCP. If the call is local, the SCP instructs the originating SSP to forward or route the call to a terminating SSP. If the call is long distance, the SCP may determine an interexchange carrier (IXC) and instruct the originating SSP to forward or route the call to the terminating SSP via one or more of IXCs. However, the references failed to clearly teach the feature of the first signaling data instructing a telephone transit network (i.e., IXC) to route the inbound phone call to a terminating facility.
	Lastly, the Applicants’ claimed invention is drawn to an infrastructure of a telecommunications network comprising a network platform, originating carrier, interexchange carrier, telephone transit network, calling devices and terminating facilities and a computer-implement method of for analyzing call signal data at a network platform for calls being directed from originated carriers to terminating facilities via intermediate carriers, as cited in the independent claims 1 and 11. Four or more of references collected and rejected the claims are not proper because of the previous cited references and the closest prior art found as listed above that disclose variety of telecommunications networks in different systematic constructions and with different purposes and functions, and thus they are not disclose or suggest the system and the computerized method as recited in the instant application, particular the bold and underlined portions, in each of the independent claims 1 and 11, which are repeated stated as followings:
	1.  	A computer-implemented method for analyzing call signaling data at a network platform for calls being directed from originated carriers to terminating facilities via intermediate carriers, the method comprising: 
receiving, by a computer of a network platform, first signaling data associated with a calling device that originated an inbound phone call, the first signaling data instructing a telephone transit network to route the inbound phone call to a terminating facility and comprising a first equipment identifier for the calling device and first line information identifying at least one of. an originating carrier, a line type, and an originating location; 
receiving, by the computer from a database, second signaling data comprising a second equipment identifier and second line information associated with the calling device; 
generating, by the computer, a threat score for the inbound phone call based at least in part upon a difference between the first signaling data and the second signaling data; and 
transmitting, by the computer, a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score, wherein the carrier is at least one of the originating carrier and an intermediate carrier.
	
 	11. 	A system for analyzing call signaling data at a network platform for calls being directed from originating carriers to terminating facilities via intermediate carriers, the system comprising: 
a server of a network platform coupled to a processor configured to: 
receive first signaling data associated with a calling device that originated an inbound phone call, the first signaling data instructing a telephone transit network to route the inbound phone call to a terminating facility and comprising a first equipment identifier for the calling device and first line information identifying at least one of: an originating carrier, a line type, and an originating location;
receive from a database, second signaling data comprising a second equipment identifier and second line information associated with the calling device;
generate a threat score for the inbound phone call based at least in part upon a difference between the first signaling data and the second signaling data; and Page 3 of 9Docket No. PIN0112-US-CON3/125065-0261 Appl. No. 16/927,464 Response to Non-Final Office Action
transmit a signal to a carrier associated with the first signaling data, the signal instructing the carrier to direct the inbound phone call based upon the threat score, wherein the carrier is at least one of the originating carrier and an intermediate carrier.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: April 2022